United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL ARKANSAS HCS, Little Rock, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-414
Issued: June 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2007 appellant filed a timely appeal from an October 22, 2007 decision
of the Office of Workers’ Compensation Programs denying her request to expand her claim to
include diagnosed cervical conditions. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that her cervical conditions are due to the
accepted March 22, 2006 employment injury.
FACTUAL HISTORY
On April 7, 2006 appellant, a 53-year-old nurse, filed a traumatic injury claim alleging
that she sustained injuries to her right shoulder on March 22, 2006, when “a stretcher locked up
as [she] was pushing against it to make a corner.” She felt pain in her right shoulder and
numbness in her thumb and fingers.

Appellant submitted March 23, 2006 notes from Odessa M. Hood, a licensed practical
nurse, who stated that appellant was experiencing pain in her right shoulder, as a result of a work
injury sustained while pushing a stretcher the previous day. Appellant submitted notes and duty
status reports from Michael I. Reel, an advanced practical nurse. On March 24, 2006 Mr. Reel
stated that appellant had injured her right shoulder while moving a stretcher on March 22, 2006.
He assessed inflammation of the longhead of the bicep tendon. In a March 24, 2006 duty status
report, Mr. Reel opined that appellant could return to work with restrictions. The April 3, 2006
follow-up reports noted significant discomfort in the head of the bicep tendon.
On April 6, 2006 Dr. Ashley S. Ross, a Board-certified orthopedic surgeon, noted that
appellant experienced a sudden onset of pain in her right shoulder on March 22, 2006 when a
stretcher she was pushing jammed and stopped suddenly. She allegedly aggravated the shoulder
pain on March 31, 2006, while lifting a patient onto another stretcher. Dr. Ross’ examination of
the right shoulder revealed full range of motion with discomfort, particularly on abduction, and
internal and external rotation. She opined that appellant had “probable tendinitis of the right
shoulder.” Dr. Ross stated, “I cannot rule out some type of cervical dis[c] with radicular pain,
although this does not fit any pattern.”
Appellant submitted an April 17, 2006 report from Dr. Jeffrey William Johnson, a
treating physician. She informed Dr. Johnson that, on March 22, 2006, while pushing a
stretcher, it suddenly locked up and she “jammed” her right shoulder. Appellant complained of
numbness in her index finger and thumb and significant pain in her right shoulder. On April 16,
2006 she allegedly began experiencing pain in her neck and left shoulder region. On
examination, appellant was able to fully flex and abduct the right shoulder with pain. She had
full range of motion and full external rotation when relaxed. Internal rotation was to T10
bilaterally, with no signs of impingement. On palpation, there was tenderness on the trapezius
on the right. A report of an April 12, 2006 magnetic resonance imaging (MRI) scan of the
cervical spine suggested anterior osteophytes at the C4-5 and C5-6 levels, and a small broadbased disc bulge in the central portion of the disc, with mild adjacent spinal cord impingement at
C4-5, without evidence of neuroforaminal stenosis. A report of an April 12, 2006 MRI scan of
the right shoulder suggested a partial tear of supraspinatus tendinitis, involving the supraspinatus
muscle strain of the suprascapularis and a questionable depression of the humeral head in the
anterior aspect. Dr. Johnson diagnosed right shoulder pain and possible rotator cuff tendinitis.
He recommended a follow up based on results from the cervical MRI scan.
The record contains reports of an April 12, 2006 MRI scan of the cervical spine, and an
April 12, 2006 MRI scan of the right shoulder. Appellant submitted notes for the period May 5
through 11, 2006 from Dr. Edwin L. Watson, a Board-certified family practitioner, who treated
her for a rotator cuff injury. On May 8, 2006 Dr. Watson noted that the April 12, 2006 MRI scan
showed a cervical disc protrusion with mild impingement, without cord signal abnormality.
In a report dated May 10, 2006, Dr. Martin Greenberg, a Board-certified neurosurgeon,
stated that appellant injured herself while pulling and twisting a heavy stretcher on
March 22, 2006. An MRI scan of the right shoulder showed a right rotator cuff tear. A cervical
MRI scan showed central disc herniation at C4-5, and a smaller disc herniation at C5-6.
Dr. Greenberg indicated that appellant had no history of a cervical disc problem. His physical
examination revealed that appellant was in acute distress from neck and right cervical radicular

2

pain. Motor examination revealed 4/5 in the right deltoid and right biceps. Deep tendon reflexes
were absent in the upper extremities. Hoffman’s sign was negative bilaterally. Sensory
examination decreased to light touch and pinprick in the right C5-6 distribution. Dr. Greenberg
diagnosed cervical disc disease, C4-5, and right C5-6 radiculopathy, which he opined was
“clearly secondary to cervical HPN at C4-5 and C5-6.”
On May 24, 2006 the Office accepted the claim for sprain/strain of the right rotator cuff.
The Office denied appellant’s request for an x-ray and CT scan of the spine, because her
physician had failed to relate her cervical condition to the accepted injury.
By letter dated June 5, 2006, the Office informed appellant that the evidence of record
was insufficient to establish that her cervical condition was causally related to the accepted
injury. The Office advised her to submit a medical report with a diagnosis and a rationalized
medical opinion as to the cause of the diagnosed cervical condition. On June 15, 2006 the Office
asked Dr. Greenberg to provide a rationalized medical opinion explaining the nature of the
relationship between appellant’s diagnosed cervical condition and the accepted March 22, 2006
injury. In a statement dated June 9, 2006, appellant contended that the information submitted
was sufficient to establish a causal relationship between her cervical condition and the March 22,
2006 injury, because she had experienced no cervical pain prior to the accepted injury. She
submitted notes dated June 15, 2006 from Dr. Watson, who urged her to proceed with a CT
myleogram, even though her neck condition had not been accepted by the Office.
On July 12, 2006 the Office authorized a change in physicians to Dr. Reed Kilgore, a
Board-certified orthopedic surgeon. The Office informed appellant that, following her initial
examination, her physician should send a complete medical report to the Office, including
objective findings, a diagnosis and a rationalized opinion explaining the causal relationship
between her diagnosed conditions and the accepted injury. In a July 26, 2006 letter, appellant
informed the Office that she had asked Dr. Greenberg to resubmit his medical statement to the
effect that her cervical condition was causally related to the March 22, 2006 injury. On
August 1, 2006 the Office notified appellant that Dr. Greenberg had not submitted a rationalized
medical opinion. In a statement dated August 11, 2006, appellant reiterated her belief that her
cervical condition was causally related to the accepted injury because she had never experienced
neck pain before March 22, 2006. She enclosed a copy of Dr. Greenberg’s May 10, 2006 report
and June 29, 2006 discharge instructions, which reflected that Dr. Greenberg performed a twolevel anterior cervical discectomy of C4-5 and C5-6 instrumentation.
In an August 9, 2006 report, Dr. Kilgore described the history of injury, as reported by
appellant. He noted her claim that her neck and shoulder problems resulted from the accepted
injury. Dr. Kilgore stated that appellant’s ruptured cervical discs had been repaired by
Dr. Greenberg. Pursuant to an MRI scan of the right shoulder, he determined that she had a
partial tear of the anterior fibers of the supraspinatus, with a possible full thickness component,
as well as tendinosis of the same muscle and muscle strain of the subscapularis. In an
accompanying duty status report, Dr. Kilgore diagnosed rotator cuff tear, related to March 22,
2006 injury. Under the heading “other diagnosed conditions,” he listed, “ruptured C4-5, C5-6
dis[c], repaired.”

3

By decision dated September 19, 2006, the Office denied appellant’s claim for her
cervical condition. The Office found that the evidence did not contain a rationalized medical
opinion explaining a causal relationship between the diagnosed cervical condition and the
accepted injury.
On July 24, 2007 the Office received a request for reconsideration, in which appellant
contended that the evidence of record supported a causal relationship between her cervical
condition and the accepted injury. Appellant submitted notes from Mary Strickland, a registered
nurse, dated September 11 and 19, 2006; a September 19, 2006 duty status report, bearing an
illegible signature; and reports dated September 5, 2006 through July 12, 2007 from Dr. Kilgore.
On September 5, 2006 Dr. Kilgore performed a subacromial injection. On September 19, 2006
he noted improved range of motion of the shoulder and stated that appellant’s neck condition had
also improved. In a November 15, 2006 duty status report, Dr. Kilgore diagnosed rotator cuff
tear. On July 12, 2007 he noted the possibility of surgery for appellant’s rotator cuff tear. In a
letter dated August 24, 2007, appellant reiterated her position that Dr. Greenberg’s report
established that her ruptured discs were causally related to the accepted injury.
By decision dated October 22, 2007, the Office denied modification of the September 19,
2006 decision, finding that the medical evidence was insufficient to establish a causal
relationship between the diagnosed cervical condition and the accepted injury.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by the Office was
due to an employment injury, she bears the burden of proof to establish that the condition is
causally related to the employment injury.1 To establish a causal relationship between the
condition claimed, as well as any attendant disability, and the employment event or incident, an
employee must submit rationalized medical evidence based on a complete medical and factual
background supporting such a causal relationship.2 Causal relationship is a medical issue, and
the medical evidence required to establish a causal relationship is rationalized medical evidence.3
Rationalized medical evidence is evidence which includes a physician’s rationalized medical
opinion on the issue of whether there is a causal relationship between the claimant’s diagnosed
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by rationalized medical evidence explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4 Neither the fact that a disease or condition manifests itself during a

1

Jaja K. Asaramo, 55 ECAB 200 (2004).

2

Jennifer Atkerson, 55 ECAB 317 (2004).

3

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

Leslie C. Moore, 52 ECAB 132 (2000).

4

period of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents, is sufficient to establish causal relationship.5
ANALYSIS
The Board finds that appellant has not established that her cervical condition is causally
related to her accepted injury. The Office accepted the claim for a sprain/strain of the right
rotator cuff. Appellant contends that the Office accept her diagnosed cervical conditions, namely
cervical disc disease and a herniated disc at C4-6. A review of the medical evidence does not
reveal a reasoned medical opinion establishing a causal relationship between appellant’s cervical
conditions and the accepted injury.
Dr. Greenberg stated that appellant was in acute distress from neck and right cervical
radicular pain. After examining her, and reviewing right shoulder and cervical MRI scans, he
diagnosed a right rotator cuff tear, as well as cervical disc disease, C4-5, and right C5-6
radiculopathy, which he opined was “clearly secondary to cervical HPN at C4-5 and C5-6.”
Dr. Greenberg indicated that appellant had no history of a cervical disc problem. However, he
did not adequately explain how appellant’s cervical condition was causally related to the
accepted March 22, 2006 injury. Although Dr. Greenberg opined that the radiculopathy was
secondary to a herniated disc at C4-5 and C5-6, he did not offer an opinion as to the cause of the
disc herniation. The mere fact that a condition manifests itself during a period of employment is
insufficient to establish causal relationship.6 Therefore, Dr. Greenberg’s report is of limited
probative value and does not support appellant’s claim to expand the scope of accepted
conditions.7 The Board notes that the Office requested clarification from Dr. Greenberg
regarding the causal relationship between appellant’s cervical condition and the accepted injury.
The record does not contain a response to the Office’s request.
Dr. Ross opined that appellant had “probable tendinitis of the right shoulder,” and stated,
“I cannot rule out some type of cervical disc with radicular pain, although this does not fit any
pattern.” His report is speculative and unsupported by rationalized medical evidence explaining
the nature of the relationship between appellant’s cervical condition and the accepted injury.8
Therefore, it, too, is of diminished probative value.
On August 9, 2006 Dr. Kilgore noted appellant’s claim that her neck and shoulder
problems resulted from the accepted injury, indicating that her ruptured cervical discs had been
repaired by Dr. Greenberg. Pursuant to an MRI scan of the right shoulder, he determined that
appellant had a partial tear of the anterior fibers of the supraspinatus, with a possible full
thickness component, as well as tendinosis of the same muscle and muscle strain of the
subscapularis. In an accompanying duty status report, Dr. Kilgore diagnosed rotator cuff tear,
related to the March 22, 2006 injury. Under the heading “other diagnosed conditions,” he listed,
5

Ernest St. Pierre, 51 ECAB 623 (2000).

6

Id.

7

Michael E. Smith, 50 ECAB 313 (1999).

8

Leslie C. Moore, supra note 4.

5

“ruptured C4-5, C5-6 disc, repaired.” On September 19, 2006 Dr. Kilgore noted that appellant’s
neck condition had improved. None of his reports provides an opinion as to the cause of
appellant’s cervical condition. Medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value.9
Dr. Johnson diagnosed right shoulder pain and possible rotator cuff tendinitis. He noted
the results of an April 12, 2006 MRI scan of the cervical spine, which suggested anterior
osteophytes at the C4-5 and C5-6 levels, and a small broad-based disc bulge in the central
portion of the disc, with mild adjacent spinal cord impingement at C4-5. However, as
Dr. Johnson failed to provide an opinion as to the cause of appellant’s condition, his report is of
diminished probative value. Similarly, Dr. Watson’s reports do not contain an opinion as to the
cause of appellant’s cervical condition and, thus, do not support appellant’s claim.
Appellant submitted notes and reports from Ms. Hood, a licensed practical nurse;
Mr. Reel an advanced practical nurse; and Ms. Strickland, a registered nurse. Nurses do not
qualify as “physicians” under the Act. Therefore, their opinions are of no probative value.10
Reports of MRI scans and x-rays, which do not contain an opinion as to the cause of appellant’s
condition, are of diminished probative value and are insufficient to establish appellant’s claim.11
Appellant also submitted reports bearing illegible signatures. These reports do not constitute
probative medical evidence, in that they lack proper identification.12
The Board finds that appellant has failed to meet her burden of proof to establish that the
cervical conditions claimed are causally related to the accepted employment injury.13 The fact
that a condition is mentioned in a medical report along with other accepted conditions does not
infer that it is related to the work injury. An award of compensation may not be based on
surmise, conjecture, speculation, or upon appellant’s own belief that there was a causal
relationship between her claimed condition and her employment.14 Accordingly, the Office
properly limited the accepted conditions to sprain/strain of the right rotator cuff.
CONCLUSION
The Board finds that appellant failed to establish that her claim should be expanded to
include a cervical condition due to the accepted employment injury.

9

Michael E. Smith, supra note 7.

10

5 U.S.C. § 8101(2) of the Act provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law.”
11

Michael E. Smith, supra note 7.

12

See Merton J. Sills, 39 ECAB 572, 575 (1988).

13

Jaja K. Asaramo, supra note 1.

14

Patricia J. Glenn, 53 ECAB 159 (2001).

6

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

